Citation Nr: 0112762	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a psychiatric disorder, currently characterized as 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

As the veteran noted his disagreement with the initial rating 
assigned for his bipolar disorder in May 2000, and perfected 
his appeal as to that issue (but did not express disagreement 
with regard to the effective date of award of service 
connection), the propriety of the rating from effective date 
of the award through to final resolution of the issue is now 
on appeal.  Grantham v. Brown,  114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In accordance 
with Fenderson, the issue in this case has been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected bipolar disorder.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issue of entitlement to an initial 
evaluation in excess of 30 percent for bipolar disorder will 
be held in abeyance pending further development by the RO, as 
requested below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, the veteran filed a claim of entitlement to 
service connection for attention deficit disorder in July 
1995.  The RO denied this claim in November 1995, and the 
veteran filed a notice of disagreement (NOD) with this 
decision the following month.  The RO accepted an April 1996 
personal hearing transcript as the veteran's substantive 
appeal (VA Form 9).  In July 1998, the Board remanded the 
case for further development.  In particular, the Board 
directed the RO to obtain all outstanding medical records, 
and to schedule a VA examination to determine the nature and 
etiology of any psychiatric disorders present.

During a May 2000 VA psychiatric examination, the veteran 
gave a history of treatment for attention deficit 
hyperactivity disorder during childhood, and indicated that 
he was given Ritalin at that time.  He explained that he 
received treatment from a neurologist, psychologist, and 
psychiatrist during service.  Following his separation from 
service, the veteran was admitted to a VA Medical Center 
(VAMC) for psychiatric treatment following a suicide attempt 
in May 1995.  The veteran reported outpatient psychiatric 
treatment over the previous five to six years, and indicated 
that he received weekly treatment from a private 
psychologist, and treatment from a psychiatrist every one to 
two months.  He explained that he was effectively treating 
his psychiatric symptoms with dextroamphetamine sulfate, 
Wellbutrin, Clonopin, Clonidine, Inderal, and Tegretol.  
Following a mental status examination, the diagnostic 
impression was AXIS I : Bipolar disorder, not otherwise 
specified.  AXIS II : No diagnosis.  AXIS III :  Deferred.  
AXIS IV : Code 4-severe.  AXIS V : Current global assessment 
of functioning (GAF) score of 62.  The examiner explained 
that the veteran's current GAF score was indicative of 
moderate symptoms.

A May 2000 rating decision granted service connection for 
bipolar disorder, and assigned a 30 percent disability 
evaluation.  The veteran filed a notice of disagreement with 
this decision the following month, and submitted a 
substantive appeal in August 2000, perfecting his appeal.

Based on the veteran's statements during the May 2000 VA 
examination, it appears that there may be outstanding medical 
records containing relevant evidence.  See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, pursuant to VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is deferring 
adjudication of the issue of entitlement to an initial 
evaluation in excess of 30 percent for bipolar disorder 
pending a remand of the case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the rating schedule for determining 
the disability evaluations to be assigned for mental 
disorders was amended.  61 Fed. Reg. 52,695 (1996) (codified 
at 38 C.F.R. §§ 4.13, 4.16, 4.125-4.132).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, it appears that the RO did 
not evaluate the veteran's service-connected bipolar disorder 
under the amended regulation.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (case remanded for decision by VA as to 
whether the prior or amended regulations pertaining to rating 
mental disorders are more favorable to the claimant).

Finally, the Board notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown,  7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco 
, 7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  Since this matter stems from an original 
claim, the considerations highlighted by Fenderson are 
applicable.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
psychiatric disorder that are not 
currently a part of the record.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records that have not been previously 
obtained.  In particular, the RO's 
attention is directed to the veteran's 
reference to psychiatric treatment during 
the May 2000 VA examination.  The RO is 
again advised that efforts to obtain VA 
records should continue until they are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  Following the above, the RO should 
determine whether any evidence added to 
the record warrants a further VA 
psychiatric opinion or examination.  In 
this regard, if additional relevant 
evidence is added to the record, the RO 
should first refer the additional 
relevant evidence to the VA physician who 
conducted the examination in May 2000, if 
he is available, for review and an 
opinion as to whether the additional 
evidence would warrant any change in the 
conclusions the physician reached in May 
2000 or whether the additional evidence 
would warrant a further examination.  If 
the same physician is not available, this 
fact should be documented in the record 
and the matter should be referred to 
another appropriately qualified physician 
for an opinion as to whether the 
additional evidence would warrant any 
change in the conclusions the physician 
reached in May 2000 or whether the 
additional evidence would warrant a 
further examination.

If, after review of the additional 
evidence and the opinion from the 
examining or reviewing physician, the RO 
finds that an additional VA psychiatric 
examination is warranted, the veteran 
should be examined by a VA psychiatrist 
to determine whether any psychiatric 
disorder or disorders are present, and, 
if so, the correct diagnostic 
classification of any disorder present.  
The examination report should include a 
detailed account of all pathology found 
to be present.

The examiner should identify all existing 
psychiatric diagnoses, and specifically 
address the etiology of each disorder.  
If the examiner notes the presence of any 
coexistent psychiatric disorders, an 
opinion should be provided as to whether 
such psychiatric disorders are causally 
related to the veteran's service-
connected bipolar disorder.

The report of the examiner should include 
a complete rationale for all opinions 
expressed.

All special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.

The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
initial evaluation in excess of 30 
percent for bipolar disorder.  The RO 
should review the claim in accordance 
with amended criteria referable to mental 
disorders, 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. §§ 4.13, 4.16, 
4.125-4.132), and apply the criteria most 
favorable to the appellant.  Karnas v. 
Brown, 1 Vet. App. 308, 312-13 (1991).  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


